ENVIROSAFE CORP. Pro Forma Condensed Combined Financial Statements For the three months ended March 31, 2008 and the year ended December 31, 2007 ENVIROSAFE CORP. Pro Forma Condensed Combined Financial Statements For the three months ended March 31, 2008 and the year ended December 31, Index to Pro Forma Condensed Combined Financial Statements Pages Introduction to Pro Forma Condensed Combined Financial Statements 1 Unaudited Pro Forma Condensed Combined Balance Sheet 2 Unaudited Pro Forma Condensed Combined Statement of Operations 3 - 4 Notes to Pro Forma Condensed Combined Financial Statements 5 ENVIROSAFE CORP. Introduction to Pro Forma Condensed Combined Financial Statements The following unaudited pro forma condensed combined financial statements are presented to illustrate the estimated effects of the acquisition of ADDE Education Hldgs Limited (“ADDE”) and Guangzhou Hao Yu Educational Technology Company Limited (“Hao Yu”) by Envirosafe Corp. (“EVSF”) (the “Transaction”) on the historical financial position and results of operations of EVSF. The pro forma balance sheet as of March 31, 2008 is based on the unaudited balance sheets of EVSF, ADDE and Haoyu as of March 31, 2008.The pro forma statement of operations for the three months ended March 31, 2008 is based on the unaudited statements of operations of EVSF for the three months ended March 31, 2008, ADDE for the period from February 12, 2008 (date of inception) to March 31, 2008 and of Haoyu for the three months ended March 31, 2008.The pro forma statement of operations for the year ended December 31, 2007 is based on the audited statement of operations of EVSF and Haoyu.As ADDE was incorporated on February 12, 2008, the financial data of the statement of operations of ADDE for the year ended December 31, 2007 were reported nil. The unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2008 and for the year ended December 31, 2007 assume that the Transaction was consummated on January 1, 2007. The unaudited pro forma condensed combined balance sheet as of March 31, 2008 assumes the Transaction was consummated on that date. The information presented in the unaudited pro forma condensed combined financial statements does not purport to represent what the financial position or results of operations of EVSF would have been had the Transaction occurred as of the dates indicated, nor is it indicative of the future financial position or results of operations for any period of EVSF. The pro forma adjustments are based upon available information and certain assumptions that the management of EVSF believes are reasonable under the circumstances. These unaudited pro forma condensed combined financial statements should be read in conjunction with the accompanying notes and assumptions and the historical financial statements and related notes of EVSF, ADDE and Haoyu. ENVIROSAFE CORP. Unaudited Pro Forma Condensed Combined Balance Sheet As of March 31, 2008 (Stated in US Dollars) EVSF ADDE Haoyu As of As of As of Pro forma March 31, March 31, March 31, Pro forma combined 2008 2008 2008 adjustment total ASSETS Current assets: Cash and cash equivalents $ - $ 13,532 $ 35,758 $ 49,290 Trade receivables - - 483,094 483,094 Other receivables and prepayments - 16,133 225,358 241,491 Inventories - - 280,837 280,837 Total current assets - 29,665 1,025,047 1,054,712 Property, plant and equipment, net - - 79,603 79,603 Total assets $ - $ 29,665 $ 1,104,650 $ 1,134,315 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Trade payables $ - $ - $ 783 $ 783 Other payables and accrued expenses 10,000 - 155,837 165,837 Amount due to a director - 31,413 83,126 114,539 Income tax payable - - 129,514 129,514 Total current liabilities 10,000 31,413 369,260 410,673 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ (DEFICIT) EQUITY Preferred stock, $.0001 par, 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2008 and 1,350,000 subsequent to - - - 135 B 135 Common stock, $.0001 par, 500,000,000 shares authorized, 2,141,375 shares issued and outstanding at March 31, 2008 and 22,141,375 subsequent to 214 1,351 - 649 B 2,214 Registered and paid-up capital - - 120,801 (120,801 ) A - Additional paid-in capital 2,312,230 - - (2,205,526 ) A,B 106,704 Statutory and other reserves - - 42,468 42,468 Accumulated other comprehensive income - - 66,704 66,704 (Accumulated deficit) retained earnings (2,322,444 ) (3,099 ) 505,417 2,325,543 A 505,417 Total stockholders’ (deficit) equity (10,000 ) (1,748 ) 735,390 723,642 Total liabilities and stockholders’ (deficit) equity $ - $ 29,665 $ 1,104,650 $ 1,134,315 ENVIROSAFE CORP. Unaudited Pro Forma Condensed Combined Statement of Operations For the three months ended March 31, 2008 (Stated in US Dollars) EVSF ADDE Haoyu Three months Three months Three months Pro forma ended March 31, ended March 31, ended March 31, combined 2008 2008 2008 total Sales $ - $ - $ 1,002,654 $ 1,002,654 Cost of goods sold - - (496,021 ) (496,021 ) Gross profit - - 506,633 506,633 Operating expenses General and administrative expenses - 3,099 49,400 52,499 Research and development expenses - - 17,076 17,076 Selling expenses - - 15,624 15,624 Total operating expenses - 3,099 82,100 85,199 Net operating (loss) income (3,099 ) 424,533 421,434 Other income Subsidy income from the PRC authorities for general operations - - 97,261 97,261 Interest income - - 164 164 Other income - - 18,174 18,174 Total other income - - 115,599 115,599 (Loss) income before income taxes - (3,099 ) 540,132 537,033 Income taxes - - (120,728 ) (120,728 ) Net (loss) income $ - $ (3,099 ) $ 419,404 $ 416,305 Pro forma (loss) income per share - $ (0.31 ) N/A $ .02 ENVIROSAFE CORP. Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2007 (Stated in US Dollars) EVSF ADDE Haoyu Year ended Year ended Year ended Pro forma December 31, December 31, December 31, combined 2007 2007 2007 total Sales $ - $ - $ 1,056,602 $ 1,056,602 Cost of goods sold - - (845,611 ) (845,611 ) Gross profit - - 210,991 210,991 Operating expenses General and administrative expenses 233,606 - 140,639 374,245 Research and development expenses - - 121,346 121,346 Selling expenses - - 104,561 104,561 Total operating expenses 233,606 - 366,546 600,152 Net operating loss (233,606 ) - (155,555 ) (389,161 ) Other income Subsidy income from the PRC authorities for general operations - - 39,847 39,847 Interest income - - 130 130 Other income - - 6,823 6,823 Total other income - - 46,800 46,800 Income before income taxes - - (108,755 ) (108,755 ) Income taxes - - (4,823 ) (4,823 ) Net loss (233,606 ) $ - $ (113,578 ) $ (347,184 ) Pro forma loss per share $ (.16 ) N/A N/A $ (.02 ) ENVIROSAFE CORP. Notes to Pro Forma Condensed Combined Financial Statements A On March 4, 2008, EVSF entered into a Plan of Exchange with ADDE and filed an 8-K. The ADDE stockholders acquired the majority of the outstanding common stock of EVSF. The transaction is accounted for as a reverse purchase acquisition/ merger wherein ADDE is the accounting acquirer and EVSF is the legal acquirer. Accordingly, the accounting acquirer records the assets purchased and liabilities assumed as part of the merger and the entire stockholders equity section of the legal acquirer is eliminated with negative book value acquired offset against the paid in capital of the accounting acquirer. B To subsequently record 1,350,000 new preferred shares and 20,000,000 new common shares issued to ADDE shareholders per 8-K above.
